Citation Nr: 0503307	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
status post right knee revision, bilateral hearing loss, and 
tinnitus.  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  

In June 2004, the veteran was afforded a hearing before 
Joaquin Aguayo-Pereles, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss as a result of his 
service.

2.  The veteran does not have a right knee disorder that was 
present in service or is otherwise related to such service.

3.  The veteran does not have tinnitus that was present in 
service or is otherwise related to such service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The veteran does not have a right knee disorder as the 
result of disease or injury that was incurred during his 
active military service; nor may arthritis of the right knee 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  

3.  The veteran does not have tinnitus as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions had been met.  Those 
are the key issues in this case, and the rating decision, as 
well as the statement of the case (SOC), informed the 
appellant of the relevant criteria.  In addition, in January 
2002 the RO sent the veteran a letter notifying him of his 
and VA's respective duties to obtain evidence (hereinafter 
"VCAA notification letter").  This letter identified the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letter, the veteran 
was notified of the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  The veteran was informed that, 
provided certain criteria were met, VA would make reasonable 
efforts to obtain relevant records, including medical 
records, employment records, or records from other Federal 
agencies.  He was further notified, "You can help us with 
your claim by doing the following: tell us about any 
additional information or evidence that you want us to try 
and get for you."  The veteran was requested to identify all 
relevant treatment and to complete authorizations (VA Forms 
21-4138 and 21-4142) for all evidence that he desired VA to 
attempt to obtain.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  

The Board further notes that the VCAA notification letter was 
sent to the veteran prior to the RO's decision that is the 
basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this 
regard, in November 2001, the National Personnel Records 
Center (NPRC) indicated that the veteran's service medical 
records ("SMRs") were not available and may have been 
destroyed in a 1973 fire.  Under such circumstances, there is 
a heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board is satisfied that its duty has been 
met and that all reasonable efforts to develop the record 
have been made.  The RO has obtained lay statements relevant 
to the claims, and the veteran has not asserted that he 
received treatment for any of the claimed conditions during 
service.  See e.g., VA Form 21-4142, received in January 2002 
(in which the veteran indicated that he first received 
treatment for hearing loss in 1976, and a right knee problem 
"first occurred in approximately 1958"); June 2004 hearing 
transcript.  The RO satisfied its duty to assist the 
appellant by obtaining the veteran's available service 
medical, and VA and non-VA treatment records.  Therefore, the 
Board finds that the RO has satisfied its duty to assist 
under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  To 
the extent that the veteran has not been afforded 
examinations and etiological opinions have not been obtained, 
the Board finds that the evidence, discussed infra, warrants 
the conclusion that a remand for examinations and/or 
etiological opinions are not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, (with regard to the claims for a right 
knee disorder and tinnitus) the claimed conditions are first 
shown at least 32 years after separation from service; there 
is no competent evidence showing that the veteran has 
tinnitus; and the claims file does not contain competent 
evidence showing that either of the claimed conditions are 
related to service.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for a 
right knee disorder, bilateral hearing loss, and tinnitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

A. Hearing Loss

A review of the transcript of the veteran's hearing, held in 
June 2004, shows that the veteran testified that he was 
exposed to weapons fire during service, to include .30 
caliber machine guns, mortars, and rifle fire.  He asserted 
that although he worked in construction after service, that 
he wore hearing protection when exposed to loud noise "for 
over an hour or so."  He reported having a post-service work 
history that included construction work (to include 
carpentry, excavation and concrete work), and 
repair/maintenance for an airline.  He went on to indicate 
that he had hearing loss symptoms shortly after separation 
from service.  

The claims file includes the veteran's "certificate of 
service" which indicates that he was a private first class 
in the infantry.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2004).

A March 2001 audio examination report shows that the veteran 
complained that his family members had noticed his hearing 
loss for several years.  The report shows that he has 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  The 
examiner stated, "Additionally, this patient's hearing loss 
is as likely as not related to exposure to hazardous noise 
while on active duty with the U.S. Army."  

The veteran has reported noise exposure in military service.  
His report is consistent with the nature of his military 
service with the U.S. Army infantry.  Therefore, there is 
sufficient credible evidence of acoustic trauma/noise 
exposure in service.  In addition, the veteran's bilateral 
hearing loss meets the criteria to be classified as a hearing 
loss disability under VA regulations.  See 38 C.F.R. § 3.385.  
Finally, the VA examiner who examined the veteran in March 
2001 expressed the opinion that the veteran's current 
bilateral hearing loss is as likely as not related to 
exposure to hazardous noise while on active duty with the 
U.S. Army.  There is no competent, countervailing opinion of 
record.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise as to whether the veteran 
has bilateral hearing loss that is related to his service.  
Under such circumstances, the benefit of the doubt is awarded 
to the veteran.  38 U.S.C.A. § 5107(b).  Service connection 
is therefore granted for bilateral hearing loss.

B.  Tinnitus; Right Knee Disorder

A review of the veteran's transcript of his hearing, held in 
June 2004, and his written statements shows that he argues 
that he often fell on his right knee while skiing during 
service in Alaska, and that exposure to weapons fire during 
service caused his tinnitus.  He stated that he never 
received treatment for right knee symptoms during service, 
and that his first post-service right knee treatment came 
about seven or eight years after separation from service.  
The veteran's spouse testified that the veteran fell on his 
right knee while skiing during service.  

The post-service medical evidence consists VA and non-VA 
treatment reports, dated between 1987 and 2001.  This 
evidence includes reports from the Holmes Regional Medical 
Center (HRMC), which show that in December 1987, the veteran 
was treated for right knee pain and underwent an arthroscopy.  
He was noted to have a history of degenerative arthritis of 
the knees.  The diagnosis was internal derangement of the 
right knee with super-imposed early degenerative arthritis.  
In June 1988, he underwent a second right knee arthroscopy 
and was told that he needed a total knee arthroplasty.  
Reports from Thomas F. Winters, M.D., dated between 1991 and 
1994, indicate that the veteran underwent a right knee 
arthroscopy in 1991 and 1992.  In August 1993, he underwent a 
total right knee arthroplasty.  Reports from Carlton G. 
Savory, M.D., dated between 1999 and 2000, show that 
beginning in January 1999, the veteran underwent treatment 
for conditions that included a failed right total knee 
arthroplasty.  He received bilateral total knee 
arthroplasties (i.e., a right total knee revision).  VA 
outpatient treatment reports, dated between 2000 and 2001, 
show that the veteran received treatment for conditions that 
included hearing loss and right knee pain.  A March 2001 
audio examination report shows that the veteran complained of 
occasional bilateral tinnitus.  

The claims file includes an October 2001 lay statement from 
the veteran's spouse, who states that the veteran fell on his 
right knee while skiing during service, and that his right 
knee was bruised and sore "for weeks."  In addition, an 
undated letter from E.M.G. shows that the author asserts that 
he knew the veteran during the veteran's service in Alaska, 
that the veteran frequently bruised his knee from falls while 
skiing.  He states that he did not recall that the veteran 
ever went on sick call, and that the veteran had "more than 
his share of knee problems."  

The Board finds that the claims must be denied.  Despite 
complaints of tinnitus in March 2001, the veteran is not 
shown to have been diagnosed with tinnitus.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  In addition, the 
first medical evidence of either of the claimed conditions is 
the HRMC report showing treatment for right knee symptoms in 
1987.  Therefore, the earliest medical evidence of either of 
the claimed conditions comes at least 32 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There 
is no competent evidence showing that the veteran's right 
knee disorder, or any tinnitus, is related to his service.  
The Board therefore finds that the preponderance of the 
evidence is against the claims for service connection.  

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issues, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claims for service connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a right knee disorder is denied.  

Service connection for tinnitus is denied.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


